1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
9                                    AT TACOMA
10
       SOBEL WESTEX, INC. d/b/a
11     BALTIC LINEN,                                   No. 3:19-cv-5076

12                             Plaintiff,              TEMPORARY RESTRAINING
                                                       ORDER
13              v.

14     YUSEN LOGISTICS (HONG KONG)
       LIMITED, EVERGREEN MARINE
15     CORP. (TAIWAN) LTD., YANG MING
       MARINE TRANSPORT CORP., and
16     OCEAN NETWORK EXPRESS PTE.
       LTD.,
17
                               Defendants.
18

19
            Plaintiff Sobel Westex d/b/a Baltic Linen (“Plaintiff”), having filed a Verified
20
     Complaint and motion for temporary restraining order seeking to compel Defendants Yusen
21
     Logistics (Hong Kong) Limited (“Yusen”), Evergreen Marine Corp. (Taiwan) Ltd.
22
     (“Evergreen”), Yang Ming Marine Transport Corp. (“Yang Ming”) and Ocean Network
23
     Express Pte. Ltd. (“ONE”) (together, “Defendants”) to comply with Plaintiff’s demand that
24
     Defendants take no further action to ship goods consisting of 216,144 printed bath towels
25
     valued at $644,983.68 (the “Goods”) to Shopko Stores Operating Co., LLC (“Shopko”); the
26
     Goods being identified in Yusen Logistics’ Cargo Receipt No. SHK-SHA-1900003 and

     TEMPORARY
     RESTRAINING ORDER
     No. 3:19-cv-5076 – Page 1
1    being located: (a) in Container Nos. EGHU9107158, EMCU8055630, EMCU1382414, and

2    HMCU9011937, currently believed to be in Evergreen’s possession at its port facility in

3    Tacoma, Washington; and (b) Container Nos. TCNU4809977, TGHU5257560, and

4    BMOU6338208 currently on board Yang Ming’s maritime vessel GLEN CANYON

5    BRIDGE under way to Tacoma, Washington, under Bill of Lading W236190976, and

6    Plaintiff having demonstrated by its Verified Complaint that if the requested injunctive

7    relief is not granted, a serious risk exists that the Goods, valued at $644,983.68, will be

8    delivered to Shopko, a bankrupt, or to third-party transferee(s) designated by Shopko, in

9    violation of Plaintiff’s right to withhold delivery of the Goods from Shopko (and/or its
10   designees), and Plaintiff having demonstrated that such harm would be irreparable, given

11   Shopko’s bankruptcy and the serious risk that monetary damages would prove

12   uncollectible, and Plaintiff having demonstrated that this Temporary Restraining Order

13   should be granted without notice, to ensure that Defendants not take any action to deliver

14   the Goods, or issue bills of lading for the goods, in violation of Plaintiff’s rights, pending a

15   response from Defendants or further hearing in this Court:

16          IT IS HEREBY ORDERED THAT:

17          Defendants, and each of them, are hereby restrained and enjoined, pending further

18   Order of this Court, from:

19          (a)     causing the Goods to be moved from Tacoma, Washington;
20          (b)     causing the Goods to be delivered to Shopko or any nominee or transferee

21                  designated by Shopko, or any other party;

22          (c)     issuing bills of lading or documents of title for the Goods; and

23          (d)     arranging for or shipping the Goods to any person at any destination

24                  whatsoever.

25          IT IS HEREBY FURTHER ORDERED that this Temporary Restraining Order

26   shall be immediately effective when issued, but is issued on the condition that a bond be


     TEMPORARY
     RESTRAINING ORDER
     No. 3:19-cv-5076 – Page 2
1    filed or a monetary deposit be made by Plaintiff with the Clerk of the Court (within 72

2    hours of the issuance of this Order) in the sum of ($ 25,000) United States Dollars, for

3    payment of such costs and damages as may be incurred or suffered by any party who is

4    found to have been wrongfully restrained or enjoined; and

5           IT IS HEREBY FURTHER ORDERED that Defendants file a response

6    indicating whether they intend to comply with Plaintiff’s stop order. Defendants may

7    respond no later than Wednesday, January 30, 2019. Based on the response, or lack

8    thereof, the Court will reassess whether injunctive relief of any form is necessary and

9    whether a hearing for a preliminary injunction is necessary; and
10          IT IS HEREBY FURTHER ORDERED that Plaintiff shall serve copies of all

11   papers filed with the Court and this Order on Defendants by email and overnight delivery.

12          Dated this 28th day of January, 2019.



                                                  A
13

14

15
                                                   BENJAMIN H. SETTLE
16                                                 United States District Judge
17

18

19
20

21

22

23

24

25

26


     TEMPORARY
     RESTRAINING ORDER
     No. 3:19-cv-5076 – Page 3
